Case 5:18-cr-50106-JLV Document 248 Filed 07/13/20 Page 1 of 3 PageID #: 1173



                      UNITED STATES DISTRICT COURT


                        DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION



UNITED STATES OF AMERICA,                             CR. 18-50106-JLV

                   Plaintiff,
              «                                             ORDER
     vs.



PHILLIP POND,                                               •




                   Defendant.



      A grand jury charged defendant Phillip Pond with possessing a firearm as

a prohibited person. (Docket 120). Defendant is presently held in the

custody of the United States Marshal Service ("USMS") at the Pennington

County Jail ("Jail"), located in Rapid City, South Dakota. His first trial ended

in a hung juiy. (Docket 162). Defendant is proceeding to a second trial pro

se after forfeiting his right to counsel. (Dockets 195 86 196). The second trial

is set to begin on July 28, with a pretrial conference to be held on July 16.

(Docket 218). Now pending before the court is defendant's motion for "relief

from the ongoing deprevation [sic.] of medical attention and dental attention[.]"

(Docket 231 at p.. 1). The government opposes the motion. (Docket 242-2).

Prior to considering the motion, the court ordered the Jail to disclose

defendant's medical and dental records. (Docket 232). After carefully

reviewing the Jail records and the submissions of the parties, the court denies

the motion.
 Case 5:18-cr-50106-JLV Document 248 Filed 07/13/20 Page 2 of 3 PageID #: 1174



      "Deliberate indifference to a prisoner's serious illness or injury states a

cause of action under § 1983[.]"^ Morris v. Cradduck. 954 F.3d 1055, 1058

(8th Cir. 2020). "To establish a constitutional violation, a detainee must

demonstrate an objectively serious medical need that the defendant knew

about and deliberately disregarded,"

      Defendant asserts he suffers from sleep apnea, needs crowns placed on

"several teeth" and is afflicted by feet fungus and "extremely painful" hang

nails. (Docket 231 at pp. 1-2, 5). USMS medical providers are aware of these
                                                       I



concerns and are working to treat them. On June 22, 2020, a USMS provider

noted defendant did not display symptoms consistent with sleep apnea "such

as snoring, witnessed apneic episodes, . . . report[s] of waking up gasping for

breath or day time fatigue." (Docket 242-3 at p. 2). The provider also

attributed defendant's dental pain to bruxism (teeth grinding) and noted he

had been provided with a sleep aid and rubber mouth guards to treat the

disorder, although the treatments had been ineffective.2         Jail records

indicate medical providers there are aware of his toenail issues and have

provided treatment, including foot soaks and antifungal cream. A wedge



      ^Defendant makes his claim not as part of a separate civil action under
42 U.S.C. § 1983, but in the context of his ongoing criminal case. The claim is
not cognizable in this criminal action. However, because the claim fails on the
merits, the court will not require additional litigation.

       2Jail medical records indicate the treating dentist offered tooth extraction
as a treatment, but defendant rejected it. The government asserts the USMS
will not provide tooth crowning to prisoners. (Docket 242-2 at p. 3).
Case 5:18-cr-50106-JLV Document 248 Filed 07/13/20 Page 3 of 3 PageID #: 1175



resection of the medial nail—a treatment for ingrown nails involving partial or

full nail removal—^was offered to defendant, but he rejected it.

      Assuming these conditions are objectively serious, it is evident that

medical providers with the Jail and USMS are aware of the conditions and are

actively treating them. Defendant may disagree with their treatment choices—

and some may be less effective than he hopes for—but "inmates have no

constitutional right to receive a particular or requested course of treatment!-]"

Dulanev v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). The Jail and

USMS are not deliberately indifferent to defendant's medical needs.

      Accordingly, it is

      ORDERED that defendant's motion for medical treatment(Docket 231) is

denied.

      Dated July 13, 2020.

                               BY THE COURT:



                               jEi^;p^Yjt:^rKEN
                                UNITED STATES DISTRICT JUDGE
